Case 2:20-cv-13134-LVP-RSW ECF No. 74-1, PagelD.3600 Filed 01/03/21 Page iof1

From: Drew Paterson aap43@outlook.com
Subject: Re: King et al v. Whitmer et al
Date: January 2, 2021 at 6:56 PM
To: Stefanie Lambert attorneystefanielambert@ gmail.com

Counsel,
Respectfully, my client does NOT consent or concur with an extension.

Drew Paterson
(248) 568-9712
aap43@outlook.com

 

 

 

From: Stefanie Lambert <attorneystefanielambert@gmail.com>
Sent: Saturday, January 2, 2021 4:37 PM

To: aap43 @hotmail.com <aap43 @hotmail.com>

Subject: King et al v. Whitmer et al

Counsel:

As you know, our response to the Motion for Sanctions is due on Tuesday. Because our petition for a writ of certiorari is currently pending before
the Supreme Court of the United States and because of the pending motions to dismiss, we are requesting an extension to respond to the motion
until January 19, 2021. Please let me know if you will agree to that extension and we will prepare a consent motion.

Sincerely,

Stefanie Lambert Junttila
